Citation Nr: 0433193	
Decision Date: 12/15/04    Archive Date: 12/21/04	

DOCKET NO.  03-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
disability.   

2.  Entitlement to service connection for residuals of a 
dislocation of the right shoulder. 

3.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
May 1987.

This matter arises from an August 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The RO denied entitlement to 
service connection for a left knee disorder and residuals of 
a dislocation of the right shoulder, and an increased rating 
for residuals of a right knee injury.  Subsequently, the 
disability evaluation for the veteran's service-connected 
residuals of a right knee injury was increased by the RO from 
10 percent to 20 percent disabling.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 2002), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran claimed an 
earlier effective date for an increased rating for her 
service-connected residuals of a right knee injury.  That 
issue has not been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  Nor is it "inextricably intertwined" 
with the issues now on appeal.  See Harris v. Derwinski, 1 
Vet.App. 180, 183 (1991) .  As such, it is referred to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further action and adjudication.



This appeal is remanded to the Veterans Benefits 
Administration (VBA) AMC in Washington, D.C.  VA will notify 
the veteran if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in January and august 
2002, and January 2004.

Subsequent to certification of this case on appeal, the 
veteran submitted a statement to the Board indicating that 
additional evidence regarding her case can be acquired from 
the Tri-State Orthopedic Clinic.  She asked that her case not 
be decided until a request had been made for records 
pertinent to her case.  This must be accomplished prior to 
Board consideration to ensure the adequacy of the record and 
that the veteran has been accorded due process of law.  



An April 2003 statement from the veteran's private physician 
indicates that her left knee has suffered because of 
overcompensation due to instability in her service-connected 
right knee.  The physician further stated that this resulted 
in weakening of the left knee.  However, he did not indicate 
whether there was any specific disability associated with the 
left knee joint.  The Board believes that examination of the 
veteran's left knee should be undertaken prior to further 
appellate consideration again to ensure the adequacy of the 
record.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and arguments on the 
matters that the Board has REMANDED to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for any low back disorder 
since service and his crush injury 
residuals and contusions of the left 
lower leg and foot since December 2003.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The appellant should be requested to 
submit the necessary release of 
information forms regarding her treatment 
at Tri-State Orthopedic Clinic, 
2100 Sherman Avenue, Norwood, Ohio, 
45212.  She should be 
informed that VA will be unable to 
acquire the records to which she alluded 
in her October 14, 2004 statement to the 
Board without her authorization.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic left knee or right shoulder 
disorder(s) which may be present and 
whether any left knee disorder(s) is/are 
causally related to the service-connected 
right disability; and the extent of 
severity of the service-connected 
residuals of a right knee injury.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(1) Is it at least as likely as not that 
any chronic acquired left knee 
disorder(s) found on examination is/are 
causally related to the service-connected 
right knee disability?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
right knee disability aggravates any 
chronic acquired left knee disorder(s) 
found on examination?
(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired left knee disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right knee disability based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired left knee 
disorder(s) found on examination is/are 
proximately due to the service-connected 
right knee disability.

Is it at least as likely as not that any 
right shoulder(s) disorder found on 
examination is due to service, or if 
preexisting service, was/were aggravated 
thereby?
The medical specialist must also address 
the following medical issues:

(a) Do the service-connected residuals of 
a right knee injury involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected residuals of 
a right knee injury cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  


If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of a right knee injury, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
residuals of a right knee injury, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected residuals of a 
right knee injury.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a right knee injury, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected residuals of a 
right knee injury.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for service 
connection and an increased evaluation, and may result in 
their denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


